952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darron Anthony BROWN, a/k/a Little Darron, Defendant-Appellant.
No. 91-5008.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 23, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CR-90-108-N)
John O. Venner, Miller & Bennis, P.C., Virginia Beach, Va., for appellant.
Kenneth E. Melson, United States Attorney, Charles D. Griffith, Jr., Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Darron Anthony Brown pled guilty to possession of heroin with intent to distribute (21 U.S.C. § 841(a) (1988)) and appeals his sentence on the grounds that he should have received downward adjustments for having a minor role in the offense and for acceptance of responsibility.   The district court's decision on both these issues involved a factual determination which is reviewed under the clearly erroneous standard.   United States v. Daughtrey, 874 F.2d 213 (4th Cir.1989) (minor role);   United States v. White, 875 F.2d 427 (4th Cir.1989) (acceptance of responsibility).   There was considerable evidence before the sentencing court of Brown's participation in a wide-ranging conspiracy involving sales of heroin and crack cocaine, as well as repeated instances where Brown had proved unreliable in cooperating with the government.   After a thorough review of the record on appeal, we find no clear error in the sentence imposed.   Accordingly, we affirm on both issues.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.